DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, but the same prior art still applies with slight modifications.
On pages 8-11 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant comments that the previous Abstract and claim objections as well as previous 112(b) rejections have been addressed via amendments, and should be withdrawn.  The Examiner notes that the previous Abstract and claim objections have been withdrawn as a result, as well as the majority of the previous 112(b) rejections.  However, the Examiner notes that several 112(b) rejections still remain as indicated in the 112 section below.
On pages 12-16 of the Remarks, Applicant argues against the previous prior art rejection.  Specifically, on page 12, Applicant first summarizes the disclosed invention of prior art reference Gebert et al., (“Gebert”, US 5,589,060).  After doing so, Applicant concludes that the feature in Gebert where “the threaded hole 4 for connecting the lower housing part 2 to the connecting flange and the seal are therefore arranged in close proximity to one another on the base or bottom of the lower housing part of the filter” means that “the problem with which the present application is concerned cannot arise with such a filter, because the position of the seal relative to the threaded hole, and thus 
On pages 12-13, Applicant also argues that Gebert does not disclose “a central standpipe as part of the engine-side connection flange with a screw thread arranged at the standpipe’s end remote from the flange, to which a one-piece bell-shaped filter housing with a mating thread, located in its end region remote from the flange, can be screwed”.  Applicant asserts that Gebert does not disclose a “standpipe” which Applicant characterizes as known in the art to be “an elongated member that extends away from the connecting flange and extends through the interior of the cylindrical filter insert”.  Here, the Examiner takes the position that Gebert does disclose a “standpipe”, which is the portion of discharge opening 4 with an elongated member that extends away from a connecting flange (the threaded internal vertical and horizontal portion of the discharge opening).  The Examiner presents an annotated illustration of Figure 2 of Gebert to show the relationship.  The Examiner notes that there is no required definition that the “standpipe” must extend through or fully through an interior of a filter insert, particularly 

    PNG
    media_image1.png
    916
    645
    media_image1.png
    Greyscale
Next, Applicant argues that Gebert does not disclose “a cup-shaped screw housing having in the center of a base a screw threading that can be screwed to a counter-threading made on a free end of the standpipe” because the “base” of Gebert is located directly adjacent to the location of the connecting flange of the engine and the “threaded opening is not positioned far away enough from the connecting flange to accommodate a standpipe or to receive the counter-threading made on a free end of the standpipe.  Here, the Examiner takes the position that the “base” in Gebert does not have to have an specific location as asserted by Applicant.  It only needs “a screw threading” in the “center of a base” that can be screwed to a counter-threading made on a free end of the standpipe”.  The Examiner notes that the connection element 32 which corresponds to the claimed screw housing has threading all along its bottom to middle vertical portion which would indicate that the vertical  center also has threading.  It would not matter if the “base” were directly adjacent to the location of the connecting flange because the threading continues to extend vertically upwards to also engage with the elongated portion that is considered the standpipe.  The Examiner considers the vertical extension of this threading to accommodate the elongated portion (the standpipe) to receive its counter-threading as shown in Figure 2 of Gebert at a “free end” which will become engaged and mounted with the connection element 32 when they are threaded together.  The Examiner finds this argument by Applicant unpersuasive as a result.
Applicant also argues against the free edge disclosed in Gebert, asserting that the actual “free edge” in Gebert is the “portion of the housing 2 which is positioned adjacent the seal 6 between the housing portion 2 and the housing portion 5” which allegedly does not correspond to the limitation “bearing on a free edge a seal by which the screw housing, in an installed state, can be sealed against a sealing surface of the connecting flange”.  Applicant further asserts that the “seal for sealing the screw housing to the connecting flange is the unnumbered seal located in the base of the housing portion 2, to the left and right of openings 3 as in Figure 1”.   Here, the Examiner first notes that Figure 2 of Gebert is being claim mapped, not Figure 1.  Furthermore, the Examiner notes that the connection element 32 equates to the claimed screw housing, which is supposed to have the “free edge”, not the “connecting flange” or “filter housing” as alleged by Applicant.  This connection element 32 is sealed via support part 12 at its top edge (which is considered the free edge) to the interior wall of filter housing 2 which equates to the claimed connecting flange.  The Examiner takes the position that Applicant is conflating the filter housing 2 of Gebert with the claimed cup-shaped screw housing, not the connecting element 32 of Gebert as disclosed and relied upon by the Examiner in the prior art rejection.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On pages 13-14, Applicant argues that “all claim limitations are significant, and must be given weight” and that “even a single claim limitation is not taught or suggested by the prior art”, then the “claim cannot be obvious in view of the prior art”.  The Examiner points to the responses made above why Gebert still discloses the claimed invention, so this remark is considered unpersuasive.
On page 14, Applicant then argues that Gebert does not disclose “an exchangeable filter insert having a hollow cylindrical filter material body enclosed at two end faces by two end discs, the filter material body being pluggable onto the standpipe”.  Here, the Examiner notes that Gebert does indeed disclose two end discs, as indicated by the sleeves 10 at both the top and bottom ends of filter insert 7 in Figure 1 as well as the additional embodiment of Gebert, which was combined to explicitly disclose said discs, (See column 4, lines 55-57).  The Examiner also notes that filter insert 7 is “pluggable” on the “standpipe” via connection element 32 with support part 12, such that the support part 12 which extends through and out the bottom of filter insert 7 to seal with connection element 32, is then pluggable onto the elongated portion of filter housing 2 where the discharge opening 4 and threads are disposed.  The Examiner takes the position that these disclosed features read upon the claim limitation here.  The Examiner finds Applicant’s argument unpersuasive as a result.
On page 14, Applicant argues that Gebert does not disclose the claim limitation “wherein the filter insert has, on an end face region facing the connecting flange in the installed state, first centering means for centering the end face region relative to the connection flange” because the disclosed features “are not portions of the filter insert 7, but rather are additional elements that abut, at spaced locations, the insert 7”.  The Examiner takes the position that the limitation as written does not specifically require the “first centering means” to be an integral part of the filter insert.  All that is required is that on an end face region, which the Examiner indicates to be equivalent to an “edge”, is first centering means.  This relationship is broad enough to include a “first centering means” mounted to or adjacent to the “end face region”, not necessarily that it must be integrally part of the filter insert.  The Examiner finds this argument unpersuasive.  Applicant also argues that the disclosed components, the support part 12, disk 25 and seal 26, do not show how they “center” the “end face region of the filter insert 7” relative to the connecting flange, since none of these parts interact with the connecting flange, but only with the housing 2.  The Examiner first notes that the filter insert 7 is clearly located in the horizontal center of the overall filter housing 2, indicating that it is centered in the housing 2 when it is mounted or sealed to these disclosed components, the support part 12, disk 25 and seal 26.  The Examiner notes that the filter housing 2 forms part of the connecting flange as claim mapped.  The filter housing 2 happens to extend down to discharge opening 4 and extend vertically midway up the overall filter unit as shown in Figure 2.  As a result, the disk 25 and seal 26 engage with the filter housing 2 which is integral with the disclosed connecting flange.  The Examiner finds this remark also unpersuasive as a result.
On pages 14-15, Applicant also argues that Gebert does not disclose the claim limitation “wherein the filter insert has, on an outer periphery of the end face region facing the connecting flange in the installed state, second centering means for centering a free edge of the screw housing relative to the sealing surface of the connecting flange, the second centering means interacting, in the installed state, in centering fashion with the free edge of the screw housing”.  Applicant argues that the Examiner did not disclose or describe what is the free edge of the screw housing in Gebert.  The Examiner notes that connection element 32 (which is equivalent to the claimed screw housing) is sealed to O-ring and ring part of Support Part 12.  The Examiner notes that where the connection element is sealed should indicate the “free edge” of this screw housing, which would approximate to the top edge of connection element 32.  The connection element is shaped like a “cup” as claimed as shown in Figure 2, where it is cylindrical and conical at the upper portion, because the term “cup” is broad.  The base of the connection element 32 would be closer to the middle and bottom vertical portions of this element.   The Examiner finds Applicant’s comments here unpersuasive as a result.
Applicant also argues that “the rim of housing part 2 is threaded to housing part 5, and does not engage the connecting flange, and is not located near to the connecting flange”.  The Examiner notes that the housing part 2 forms the connecting flange itself, so this assertion by Applicant is considered unpersuasive.   The Examiner also notes that the support part 12, the connection part 32, and the ring part all interact in a way that the connection element 32 is centered horizontally in the overall filter unit.  The Examiner notes that Applicant terms the “cup-shaped housing” as filter housing 2, when it was claim mapped as connection element 32 instead.  The Examiner finds this remark unpersuasive as a result.
On pages 15-16, Applicant also argues that “Gebert does not show the connecting flange, which abuts the flat bottom edge of the filter housing at the unnumbered seal as shown in Figure 2”.   Applicant argues that the present invention has “the free edge 20 of the housing 2 shown in engagement with the connecting flange 4 via the seal 22”, while noting that Gebert has the free edge farthest away from the connecting flange, instead abutting the connecting flange with the base of the housing.  Here, the Examiner notes that the filter housing 2 in Gebert equates to the connecting flange itself as claimed.  The Examiner notes that the “free edge” belongs to the “cup-shaped screw housing”, which equates to connection element 32 which is sealed to filter housing 2 (forming part of the connecting flange) via the various claimed/disclosed components.  The Examiner finds Applicant’s argument here unpersuasive.  Additionally, Applicant argues that Gebert does not provide any teachings relative to the present invention in that it does not even pose the problem that the present invention addresses.  The Examiner notes here that Gebert discloses the same features as the invention as currently claimed, even if Gebert is concerned or directed towards some other issue or problem.    Applicant continues to talk about the “narrow interface between the housing free edge with the seal 20 and the connecting flange 6” as in the current application.  The Examiner notes that such a relationship of a “narrow interface” is not necessarily claimed.  The Examiner finds these remarks unpersuasive.
Drawings
A drawing newly submitted on November 20, 2020 appears to indicate “Figure 4”, but with completely different element numbers and structural components from any other figure submitted with the instant application, and the element numbers are not listed or cited in the instant Specification.  The figure presented within is far different from the already submitted Figure 4.  
The Examiner objects to and does not accept the submission of this drawing.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites “first centering means for centering the end face region relative to the connecting flange” on lines 11-12 of the claim, and “second centering means for centering the free edge of the screw housing relative to the sealing surface of the connecting flange” on lines 14-15 of the claim.   Examiner interprets the “first centering means” as intended in the instant Specification, which is described as one of elements 33, 34.1 or 36 according to paragraph [0036] of the Specification.  Thus, the “first centering means” is interpreted as “a sealing lip 33”, (See paragraph [0043]), “a first ring part 34.1”, (See paragraph [0040]), or “a concentric ring structure 36”, (See paragraph [0050]).  Examiner interprets the “second centering means” as intended in the instant Specification, which is described as one of elements 34 or 34.2 in paragraph [0037] of the Specification.  Thus, the “second centering means” is interpreted as “a centering ring 34” or “a second ring part 34.2”, in paragraphs [0039] and [0040] of the Specification.
Similar limitations are put forth in Claim 21, “first centering means” and “second centering means”, and will be interpreted as indicated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, 21, 22 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “a free edge of the screw housing” on line 15 of the claim.  It is not clear if this limitation is the same as “a free edge” on line 8 of the claim, or if it is a different “free edge”.  Examiner interprets them to be the same.
Claim 14 recites the limitations “a centering ring”, “a first ring part”, and a “second ring part”.  According to 112(f) interpretations, these limitations are all considered either the “first centering means” or the “second centering means” as recited in Claim 13 earlier.  The current statement in Claim 14 appears to indicate that both the “first and second centering means” comprise the “centering ring”.  The Examiner notes that as written “the first centering means” also comprises the “centering ring” which according to the 112(f) interpretation above, is not possible, making this unclear.  In addition, as currently written in this claim, the “first ring part” and the “second ring part” do not appear to be part of the “first and second centering means” as currently recited.  Thus, it is unclear if “the first ring part” and “the second ring part” are the same as the first and second centering means already recited or if they are new, different limitations altogether.  The Examiner interprets all of these limitations to be part of the first and second centering means for current claim interpretation.
Claim 15 recites the limitations “a sealing lip”, and “a centering ring”.  According to 112(f) interpretations, these limitations are all considered either the “first centering means” or the “second centering means” as recited in Claim 13 earlier.  The current statement in Claim 15 appears to indicate that both the “first and second centering means” comprise the “sealing lip”.  The Examiner notes that as written “the second centering means” also comprises the “sealing lip” which according to the 112(f) interpretation above, is not possible, making this unclear.  In addition, as currently written in this claim, the “centering ring” does not appear to be part of the “first and second centering means” as currently recited.  Thus, it is unclear if “the centering ring” is the same as the first and second centering means already recited or if they are new, different limitations altogether.  The Examiner interprets all of these limitations to be part of the first and second centering means for current claim interpretation.
Claim 16 recites the limitations “a sealing lip”, and “a centering ring”.  According to 112(f) interpretations, these limitations are all considered either the “first centering means” or the “second centering means” as recited in Claim 13 earlier.  The current statement in Claim 16 appears to indicate that both the “first and second centering means” comprise the “sealing lip”.  The Examiner notes that as written “the second centering means” also comprises the “sealing lip” which according to the 112(f) interpretation above, is not possible, making this unclear.  In addition, as currently written in this claim, the “centering ring” does not appear to be part of the “first and second centering means” as currently recited.  Thus, it is unclear if “the centering ring” is the same as the first and second centering means already recited or if they are new, different limitations altogether.  The Examiner interprets all of these limitations to be part of the first and second centering means for current claim interpretation.
Claim 17 recites the limitations “a concentric ring structure”, and “a centering ring”.  According to 112(f) interpretations, these limitations are all considered either the “first centering means” or the “second centering means” as recited in Claim 13 earlier.  The current statement in Claim 17 appears to indicate that both the “first and second centering means” comprise the “concentric ring structure”.  The Examiner notes that as written “the second centering means” also comprises the “concentric ring structure” which according to the 112(f) interpretation above, is not possible, making this unclear.  In addition, as currently written in this claim, the “centering ring” does not appear to be part of the “first and second centering means” as currently recited.  Thus, it is unclear if “the centering ring” is the same as the first and second centering means already recited or if they are new, different limitations altogether.  The Examiner interprets all of these limitations to be part of the first and second centering means for current claim interpretation.
Claim 18 recites the limitations “a sealing lip”, and “a centering ring”.  According to 112(f) interpretations, these limitations are all considered either the “first centering means” or the “second centering means” as recited in Claim 13 earlier.  The current statement in Claim 17 appears to indicate that both the “first and second centering means” comprise the “sealing lip”.  The Examiner notes that as written “the second centering means” also comprises the “sealing lip” which according to the 112(f) interpretation above, is not possible, making this unclear.  In addition, as currently written in this claim, the “centering ring” does not appear to be part of the “first and second centering means” as currently recited.  Thus, it is unclear if “the centering ring” is the same as the first and second centering means already recited or if they are new, different limitations altogether.  The Examiner interprets all of these limitations to be part of the first and second centering means for current claim interpretation.
Claim 22 recites the limitation “the end disc” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the end region” on line 4 of the claim.  It is not clear if this limitation is the same as an “end face region” as previously recited in Claim 21, or if this limitation is different.  Appropriate correction is required.
Claim 22 recites the limitation “the filter material body” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the inner periphery” on line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim, because an “inner periphery” of “a free edge” is not necessarily inherent.
Claim 22 recites the limitation “a centering ring”.  According to 112(f) interpretations, this limitation is considered the “second centering means” as recited in Claim 13 earlier.  Thus, it is unclear if these limitations are the same as the centering means already recited or if they are new, different limitations altogether.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gebert et al., (“Gebert”, US 5,589,060).
Claims 21-24 are directed to a filter insert for used in a fluid filter, an apparatus or device type invention group.
Regarding Claims 21-24, Gebert discloses a filter insert for use in a fluid filter, (See Abstract), that is configured to be installed on a connecting flange having a central standpipe, (Filter Housing 2 with Discharge Opening 4 shaped like central standpipe, See Figure 2, and See column 2, lines 54-67), and having a cup-shaped screw housing having in the center of a base a screw threading that can be screwed to a counter-threading made on a free end of the standpipe, (Connection Element 32 screwed into Housing 2 and Discharge Opening 4, See Figure 2, and See column 3, lines 31-37), and bearing on a free edge a seal by which the screw housing, in an installed state, can be sealed against a sealing surface of the connecting flange, (Connection Element 32 sealed via Support Part 12 to interior wall of Housing 2, See Figure 2, See column 3, lines 13-21, column 3, lines 30-37), the filter insert comprising: on an end face region facing the connecting flange in the installed state, first centering means by which the end face region is configured to be centered relative to the connecting flange, and on an outer periphery of the end face region facing the connecting flange in the installed state, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), second centering means that, in the installed state of the filter insert, are configured to be brought into centering engagement with the free edge of the screw housing in order to center the free edge of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37).
Additional Disclosures Included: Claim 22:  The filter insert as recited in claim 21, wherein a centering ring is radially outwardly attached or integrally formed in one piece on the end disc, facing the connecting flange in the installed state, of the filter insert, or on the end region, facing the connecting flange in the installed state, of the filter material body of the filter insert, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and wherein in the installed state of the filter insert and when the screw housing is screwed on, the centering ring can be placed onto the inner periphery of the free edge of the screw housing so as to center the free edge of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37).  Claim 23:  The filter insert as recited in claim 22, wherein the centering ring has through-openings, (Support Part 12 has Feed Openings 3, See Figure 2, and See column 3, lines 16-18).  Claim 24:  The filter insert as recited in claim 23, wherein the through-openings in the centering ring are open toward an outer periphery of the centering ring, (Support Part 12 has Feed Openings 3 open towards upper/lower sides of Support Part 12, See Figure 2, and See column 3, lines 16-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebert et al., (“Gebert”, US 5,589,060).
Claims 13-20 are directed to a fluid filter, an apparatus or device type invention group.
Regarding Claims 13-20, Gebert discloses a fluid filter, (See Abstract), configured to be installed on a connecting flange having a central standpipe, (Filter Housing 2 with Discharge Opening 4 shaped like central standpipe, See Figure 2, and See column 2, lines 54-67), the fluid filter comprising 
an exchangeable filter insert having a hollow cylindrical filter material body enclosed at two end faces by two end sleeves, (Sleeves 10 at either top and bottom portion of Filter Element 7, See Figure 2, and See column 2, lines 9-13, lines 54-67), the filter material body being pluggable onto the standpipe, (Filter Element 7 as a whole placed onto Discharge Opening 4, See Figure 2), and 
a cup-shaped screw housing having in the center of a base a screw threading that can be screwed to a counter-threading made on a free end of the standpipe, (Connection Element 32 screwed into Housing 2 and Discharge Opening 4, See Figure 2, and See column 3, lines 31-37), and bearing on a free edge a seal by which the screw housing, in an installed state, can be sealed against a sealing surface of the connecting flange, (Connection Element 32 sealed via Support Part 12 to interior wall of Housing 2, See Figure 2, See column 3, lines 13-21, column 3, lines 30-37),
wherein the filter insert has, on an end face region facing the connecting flange in the installed state, first centering means for centering the end face region relative to the connecting flange, (Support Part 12 sealed/centered via  Disk 25 and Seal 26 to Housing 2, See Figure 2, See column 3, lines 13-21), and 
wherein the filter insert has, on an outer periphery of the end face region facing the connecting flange in the installed state, second centering means for centering a free edge of the screw housing relative to the sealing surface of the connecting flange, the second centering means interacting, in the installed state, in centering fashion with the free edge of the screw housing, (Support Part 12 sealed/centered to Connection Element 32 via o-ring and ring part, See Figure 2, See column 3, lines 31-34).
Gebert does not explicitly disclose in this embodiment having the end sleeves be end discs.
Another embodiment of Gebert discloses having end discs on the filter insert, (See column 4, lines 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Gebert by incorporating having end discs on the filter insert as in another embodiment of Gebert for “sealingly closing the axial face edges of the filter element” with “a paper end disk [that] is shaped by molding in one piece”, (See column 4, lines 55-57, Gebert).  “By manufacturing such a filter element…it is assured that said element can be disposed of as waste in a environmentally-friendly way when the filter is changed”, (See column 4, lines 58-61, Gebert).
Additional Disclosures Included: Claim 14: The fluid filter as recited in claim 13, wherein the first and second centering means comprise a centering ring, which is stepped seen in cross-section, (Support Part 12, See Figure 2, and See column 3, lines 13-21), is connected to or made in one piece with one of the two end discs, facing the connecting flange in the installed state, of the filter insert, and wherein in the installed state of the filter insert the centering ring engages, with a first ring part pointing toward the connecting flange, in centering fashion in the connecting flange, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and lies, with a second ring part facing away from the connecting flange, on an inner periphery of the free edge of the screw housing so as to center a free end of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37).  Claim 15: The fluid filter as recited in claim 13, wherein the first and second centering means comprise, on one of the two end discs, facing the connecting flange in the installed state, of the filter insert, a sealing lip that engages in the connecting flange in the installed state of the filter insert and seals and centers the filter insert relative to the connecting flange is attached or integrally formed in one piece radially inwardly, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and radially outwardly a centering ring is attached or integrally formed in one piece, and wherein, in the installed state of the filter insert and when the screw housing is screwed on, the centering ring lies on an inner periphery of the free edge of the screw housing so as to center a free end of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37).  Claim 16: The fluid filter as recited in claim 13, wherein the first and second centering means comprise, on one of the two end discs, facing the connecting flange in the installed state, of the filter insert, a sealing lip that lies on the outer periphery of the standpipe in the installed state and seals and centers the filter insert relative to the standpipe is attached or integrally formed in one piece radially inwardly, and radially outwardly a centering ring is attached or integrally formed in one piece, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and wherein, in the installed state of the filter insert and when the screw housing is screwed on, the centering ring lies on an inner periphery of the free edge of the screw housing so as to center a free end of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37). Claim 17: The fluid filter as recited in claim 13, wherein the fluid filter has a valve unit that forms at least one of a non-return valve or a filter bypass valve, (Check Valve 18, See Figure 2, See column 3, lines 13-16, column 2, lines 30-35, lines 53-67), the valve unit having a valve plate, (Check Valve 18, See Figure 2, See column 3, lines 13-16, column 2, lines 30-35, lines 53-67) that sits in sealing fashion on the standpipe, (Check Valve 18 sealed to Support Part 12, which sits on Connection Element 32, which is sealed on Discharge Opening 4, See Figure 2, and See column 3, lines 13-21) and whose basic shape is that of a circular annular disc, (Check Valve 18 is shaped like a circular disc with steps and grooves, See Figure 2, See column 3, lines 13-16, column 2, lines 30-35, lines 53-67)and wherein the valve plate has a concentric peripheral step or groove or rib on a side facing away from the connecting flange, (Check Valve 18 is shaped like a circular disc with steps and grooves, See Figure 2, See column 3, lines 13-16, column 2, lines 30-35, lines 53-67) and wherein the first and second centering means comprise, on one of the two end discs, facing the connecting flange in the installed state, of the filter insert, there is attached or integrally formed in one piece a concentric ring structure that stands in engagement with the step or groove or rib in the installed state of the filter insert and radially outwardly a centering ring is attached or integrally formed in one piece, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and wherein, in the installed state of the filter insert and when the screw housing is screwed on, the centering ring lies on an inner periphery of the free edge of the screw housing so as to center a free end of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37). Claim 18: The fluid filter as recited in claim 13, wherein the first and second centering means comprise, on one of the two end discs, facing the connecting flange in the installed state, of the filter insert, a sealing lip that lies on an outer peripheral sealing area of the standpipe in the installed state of the filter insert and seals and centers the filter insert relative to the standpipe, or a sealing lip that engages in the connecting flange and seals and centers the filter insert relative to the connecting flange, is attached or integrally formed in one piece radially inwardly, (Disk 25, part of Support Part 12, engages with Housing 2, See Figure 2, column 3, lines 13-20), and wherein radially outwardly a centering ring is attached on an end region, facing the connecting flange in the installed state, of the filter material body of the filter insert, and wherein, in the installed state of the filter insert and when the screw housing is screwed on, the centering ring lies on the inner periphery of the free edge of the screw housing so as to center a free end of the screw housing relative to the sealing surface of the connecting flange, (Upper part 12b of Support Part 12 on inner periphery of Connection Element 32, See Figure 2, and See column 3, lines 31-37). Claim 19:  The fluid filter as recited in claim 14, wherein the centering ring has through-openings, (Support Part 12 has Feed Openings 3, See Figure 2, and See column 3, lines 16-18). Claim 20: The fluid filter as recited in claim 19, wherein the through-openings in the centering ring are open toward an outer periphery of the centering ring, (Support Part 12 has Feed Openings 3 open towards upper/lower sides of Support Part 12, See Figure 2, and See column 3, lines 16-18).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779